HAWKINS, J.
Appellant was convicted of a misdemeanor, from which he appeals. He seeks enlargement pending the same upon a bond, which, as it appears from the record, is not approved either by the sheriff or the judge who tried the cause. Article 918, C. C. P., as amended by Acts 36th Leg. (1919), c. 18 (Vernon’s Ann. Code Cr. Proc. Supp. 1922, art. 918); Sweak v. State (Tex. Cr. App.) 239 S. W. 615; Smith v. State (Tex. Cr. App.) 244 S. W. 511.
For the defect in the bond, the appeal must be dismissed.